COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-142-CV
BOBBY
ANTOINE                                                                 APPELLANT
 
                                                   V.
 
GARY
L. JOHNSON, KELLI WARD,                                          APPELLEES
ROBERT WATHEN, AARON JONES 
OTTO, DOLORES THORNTON, DAVID

A. AUSTIN AND (JOHN DOE)
GRANTOM
 
                                               ----------
             FROM THE 89TH
DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On November 27, 2006, we notified appellant that his brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  See TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
 
PER CURIAM               
 
 
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  December 21, 2006
 




[1]See Tex. R. App. P. 47.4.